Exhibit 10.1

 

MERISANT WORLDWIDE, INC.

 

2005 SHARE APPRECIATION PLAN

 

1.0                                 DEFINITIONS

 

The following terms shall have the following meanings unless the context
indicates otherwise:

 

1.1                                 “Affiliate” shall mean with respect to any
Person, any other Person that (i) directly or indirectly controls such Person,
(ii) directly or indirectly is controlled by such Person or (iii) is under
direct or indirect common control with such Person.

 

1.2                                 “Appreciation Award” shall mean a
compensatory award that is granted in accordance with Section 7 below, and that
Vests and is paid out in accordance with Section 8 below.  Each Appreciation
Award may be a First Level Appreciation Award, a Second Level Appreciation Award
or a Third Level Appreciation Award and each such Appreciation Award shall be
represented by a specific number of whole and/or fractional Share Units.

 

1.3                                 “Award Letter” shall mean a written
agreement between the Company and the Participant that establishes the terms,
conditions, restrictions and/or limitations applicable to an Appreciation Award
in addition to those established by the Plan and by the Committee’s exercise of
its administrative powers.

 

1.4                                 “Beneficial Owner,”  “Beneficial Ownership”
or “Beneficially Own” shall have the meanings ascribed to any such terms in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

 

1.5                                 “Board” shall mean the Board of Directors of
the Company.

 

1.6                                 “Change in Control” shall mean:

 


(A)  ACQUISITION BY ANY PERSON OR GROUP OF PERSONS, INCLUDING ANY “PERSON”
WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (“EXCHANGE ACT”), OF BENEFICIAL OWNERSHIP WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT, OF MORE THAN 50
PERCENT OF EITHER (I) THE THEN OUTSTANDING SHARES OF COMMON STOCK (THE
“OUTSTANDING COMMON STOCK”) OR (II) THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS (THE “OUTSTANDING VOTING SECURITIES”); EXCLUDING, HOWEVER, THE
FOLLOWING: (A) ANY ACQUISITION DIRECTLY FROM THE COMPANY (EXCEPT FOR ANY
ACQUISITION RESULTING FROM THE EXERCISE OF AN EXERCISE, CONVERSION OR EXCHANGE
PRIVILEGE UNLESS THE SECURITY BEING SO EXERCISED, CONVERTED OR EXCHANGED WAS
ACQUIRED DIRECTLY FROM THE COMPANY ), (B) ANY ACQUISITION BY THE COMPANY, (C)
ANY ACQUISITION BY AN

 

1

--------------------------------------------------------------------------------


 


EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY
OR ANY CORPORATION CONTROLLED BY THE COMPANY OR (D) ANY ACQUISITION BY ANY
CORPORATION PURSUANT TO A TRANSACTION THAT COMPLIES WITH CLAUSES (I), (II) AND
(III) OF SUBSECTION (B) OF THIS SECTION 1.5; PROVIDED FURTHER, THAT FOR PURPOSES
OF CLAUSE (B), IF ANY PERSON OR GROUP OF PERSONS (OTHER THAN THE COMPANY OR ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY
OR ANY CORPORATION CONTROLLED BY THE COMPANY) SHALL BECOME THE BENEFICIAL OWNER
OF MORE THAN 50 PERCENT OF THE OUTSTANDING COMMON STOCK OR OF THE OUTSTANDING
VOTING SECURITIES BY REASON OF AN ACQUISITION BY THE COMPANY, AND SUCH PERSON OR
GROUP OF PERSONS SHALL, AFTER SUCH ACQUISITION BY THE COMPANY, BECOME THE
BENEFICIAL OWNER OF ANY ADDITIONAL SHARES OF THE OUTSTANDING COMMON STOCK OR ANY
ADDITIONAL OUTSTANDING VOTING SECURITIES AND SUCH BENEFICIAL OWNERSHIP IS
PUBLICLY ANNOUNCED, SUCH ADDITIONAL BENEFICIAL OWNERSHIP SHALL CONSTITUTE A
CHANGE IN CONTROL;

 


(B) CONSUMMATION OF A REORGANIZATION, MERGER OR CONSOLIDATION OR SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (A
“CORPORATE TRANSACTION”); EXCLUDING, HOWEVER, A CORPORATE TRANSACTION PURSUANT
TO WHICH (I) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS OR ENTITIES WHO ARE THE
BENEFICIAL OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMMON STOCK AND THE
OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION
WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50 PERCENT OF,
RESPECTIVELY, THE OUTSTANDING SHARES OF COMMON STOCK, AND THE COMBINED VOTING
POWER OF THE OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH
CORPORATE TRANSACTION (INCLUDING, WITHOUT LIMITATION, A CORPORATION THAT AS A
RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR INDIRECTLY) IN SUBSTANTIALLY THE SAME
PROPORTIONS RELATIVE TO EACH OTHER AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
CORPORATE TRANSACTION, OF THE OUTSTANDING COMMON STOCK AND THE OUTSTANDING
VOTING SECURITIES, AS THE CASE MAY BE, (II) NO PERSON OR GROUP OF PERSONS (OTHER
THAN THE COMPANY, ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY CORPORATION CONTROLLED BY THE COMPANY, THE
CORPORATION RESULTING FROM SUCH CORPORATE TRANSACTION, OR ANY PERSON THAT
BENEFICIALLY OWNED, IMMEDIATELY PRIOR TO SUCH CORPORATE TRANSACTION, DIRECTLY OR
INDIRECTLY, MORE THAN 50 PERCENT OF THE OUTSTANDING COMMON STOCK OR OF THE
OUTSTANDING VOTING SECURITIES, AS THE CASE MAY BE) WILL BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, MORE THAN 50 PERCENT OF, RESPECTIVELY, THE OUTSTANDING
SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH CORPORATE
TRANSACTION OR THE COMBINED VOTING POWER OF THE OUTSTANDING SECURITIES OF SUCH
CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS AND (III)
INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD WILL CONSTITUTE AT LEAST A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING
FROM SUCH CORPORATE TRANSACTION; OR


 


(C) CONSUMMATION OF A PLAN OF COMPLETE LIQUIDATION OR DISSOLUTION OF THE
COMPANY.


 

1.7                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, including applicable regulations
promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

1.8                                 “Committee” shall mean (i) the Board or (ii)
a committee or subcommittee of the Board appointed by the Board from among its
members.  The Committee may be the Board’s Compensation Committee or such
committee that performs the functions generally associated with those functions
performed by the compensation committees of publicly traded corporations.

 

1.9                                 “Common Stock” shall mean the common stock,
$.01 par value per share, of the Company.

 

1.10                           “Company” shall mean Merisant Worldwide, Inc., a
Delaware corporation.

 

1.11                           “Complementary Company” shall mean any Person
that owns or possesses intellectual property or other assets primarily used by
the Company and its Subsidiaries in the Company’s tabletop sweetener business
through licensing or other contractual arrangements.

 

1.12                           “Distribution Date” shall mean the Initial
Distribution Date or a Subsequent Distribution Date, as applicable.

 

1.13                           “Effective Date” shall mean September 19, 2005.

 

1.14                           “Employee” shall mean an employee of the Company
or any Subsidiary as described in Treasury Regulation Section 1.421-7(h).

 

1.15                           “Equity Interest” shall mean a share of stock,
membership interest, partnership interest or other equity interest in a
Complementary Company.

 

1.16                           “Equity Value” shall mean the following (as
determined pursuant to Section 8.5):

 

(A + B - C) + (D + E - F), where:

 

 A =                       the aggregate proceeds received and to be received by
the holders of capital stock of the Company on the Distribution Date and on each
Distribution Date prior to such Distribution Date;

 

B =                              the amount of any Interim Distributions made
after the Effective Date with respect to the shares of Common Stock;

 

C =          the Return Amount with respect to New Company Equity;

 

D =                           to the extent that all or substantially all of the
assets or Equity Interests of the Complementary Company are conveyed,
transferred or sold, including by way of merger, in connection with a Change of
Control or in a related transaction or series of related transactions
contemporaneous with a Change of Control, the aggregate proceeds received or to
be received by holders of Equity Interests in

 

3

--------------------------------------------------------------------------------


 

exchange for their Equity Interests;

 

E =                               the amount of any Interim Distributions made
after the Effective Date with respect to the Equity Interests, to the extent D
is included in the calculation; and

 

F =                               the Return Amount with respect to Equity
Interests, to the extent D is included in the calculation.

 

1.17                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time, including applicable
regulations promulgated thereunder.

 

1.18                           “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time, including applicable regulations
thereunder.

 

1.19                           “First Level Appreciation Award” shall mean an
Appreciation Award to be paid under the Plan with respect to Equity Value on the
Distribution Date that is less than or equal to $100,000,000.

 

1.20                           “Incumbent Board” shall mean those individuals
who, as of September 19, 2005, constitute the Board; provided that any
individual who becomes a director of the Company subsequent to September 19,
2005 whose election, or nomination for election by the Company’s stockholders,
was approved by the vote of at least a majority of the directors then comprising
the Incumbent Board shall be deemed a member of the Incumbent Board; and
provided further, that any individual who was initially elected as a director of
the Company as a result of an actual or threatened election contest, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, or any other actual or threatened solicitation of proxies or consents by or
on behalf of any Person other than the Board shall not be deemed a member of the
Incumbent Board.

 

1.21                           “Initial Distribution Date” shall mean (a) the
date on which Merisant Investors receive cash or marketable securities in
exchange for at least 50% of their shares of Common Stock in a single
transaction or a series of related transactions or in any transaction which is
otherwise a Change in Control under paragraph (a) or (b) of the definition
thereof.

 

1.22                           “Initial Participants” shall mean the
Participants selected by the Committee and whom are granted Appreciation Awards
during the 120-day period immediately following the Effective Date in accordance
with Section 7 below.

 

1.23                           “Interim Distribution” shall mean any
distribution or payment by the Company, a Complementary Company or any third
party with respect to outstanding shares of Common Stock or Equity Interests, as
applicable.

 

1.24                           “Investors” shall mean (a) the individuals and
entities which are Merisant Investors and (b) the individuals and entities which
are or may become holders of Equity Interests.

 

4

--------------------------------------------------------------------------------


 

1.25                           “Merisant Investors” shall mean the individuals
and entities identified as “Shareholders” in the Shareholders Agreement dated as
of March 17, 2000 by and among the Company, Tabletop Holdings, LLC, a Delaware
limited liability company, the entities identified as “Mezzanine Investors” in
Schedule I to such agreement and the individuals identified as “Purchasers” in
Schedule I to such agreement.   The term Merisant Investors shall include any
member of Tabletop Holdings, LLC and any Affiliate a Merisant Investor who
acquires shares of Common Stock from a Merisant Investor.

 

1.26                           “New Company Equity” shall mean capital stock of
the Company issued to any Person after the Effective Date.

 

1.27                           “Participant” shall mean any Employee or director
of the Company or any Subsidiary to whom an Appreciation Award has been granted
by the Committee under the Plan and, the case of an Employee, who is employed by
the Company or any Subsidiary as of the date the Appreciation Award Vests in
accordance with Section 8 or 9 below.

 

1.28                           “Person” shall mean any natural person or
corporation, limited liability company, partnership or other entity.

 

1.29                           “Plan” shall mean the Merisant Worldwide, Inc.
2005 Share Appreciation Plan.

 

1.30                           “Return Amount” shall mean, with respect to
Equity Interests, the amount of the aggregate equity investments in and
contributions to the capital of a Complementary Company made by the Persons who
are or have been holders of Equity Interests plus an amount equal to 12%
compounded annual return on such investment measured with respect to such equity
investment or contribution to the capital to the date as of which such return in
paid.  With respect to New Company Equity, the term “Return Amount” means the
amount of the aggregate equity investments in and contributions to the capital
of the Company by any of the Merisant Investors after the Effective Date plus an
amount equal to 12% compounded annual return on such investment measured with
respect to such equity investment or contribution to the capital to the date as
of which such return in paid.

 

1.31                           “SAR Plan” shall mean the Tabletop Holdings, Inc.
Stock Appreciation Rights Plan, as the same may be amended or supplemented from
time to time.

 

1.32                           “Second Level Appreciation Award” shall mean an
Appreciation Award to be paid under the Plan with respect to Equity Value on the
Distribution Date that is greater than $100,000,000 but less than or equal to
$200,000,000.

 

1.33                           “Share Unit” shall mean a hypothetical share of
Common Stock.  Share Units may include fractions of a Share Unit.

 

1.34                           “Subsequent Distribution Date” shall mean one or
more dates after the Initial Distribution Date on which at least a substantial
portion of the Merisant Investors receive cash or

 

5

--------------------------------------------------------------------------------


 

marketable securities in exchange for any of their shares of Common Stock in a
transaction or series of related transactions.

 

1.35                           “Subsidiary” shall mean a corporation of which
the Company directly or indirectly owns more than 50 percent of the Voting Stock
or any other business entity in which the Company directly or indirectly has an
ownership interest of more than 50 percent.

 

1.36                           “Third Level Appreciation Award” shall mean an
Appreciation Award to be paid under the Plan with respect to Equity Value on the
Distribution Date that is greater than $200,000,000.

 

1.37                           “Total Common Stock” shall mean 9,089,380 shares
of Common Stock, as adjusted in accordance with Section 6.2 below.

 

1.38                           “Total Share Units” shall mean, with respect to
First Level Appreciation Awards, 869,499 Share Units; with respect to Second
Level Appreciation Awards, 1,111,026 Share Units; and, with respect to Third
Level Appreciation Awards, 1,363,531 Share Units.

 

1.39                           “Treasury Regulation” shall mean the regulations
promulgated under the Code by the United States Department of the Treasury, as
amended from time to time.

 

1.40                           “Vest” shall mean that the Participant has an
unrestricted right, title and interest to receive the compensation (whether
payable in cash or stock or a combination of both) attributable to an
Appreciation Award (or a portion of such Appreciation Award) or to otherwise
enjoy the benefits underlying such Appreciation Award without a substantial risk
of forfeiture (as such term is defined and used in Code Section 83).

 

1.41                           “Vesting Date” shall mean the date on which an
Appreciation Award Vests.

 

2.0                                 PURPOSE OF PLAN

 

2.1                                 Purpose.  The purpose of the Plan is to
motivate certain Employees to put forth maximum efforts toward the growth,
profitability, and success of the Company and its Subsidiaries by providing
incentives to such Employees through cash and/or stock payments.  In addition,
the Plan is intended to provide incentives that will attract and retain highly
qualified individuals as Employees, and to assist in aligning the interests of
such Employees with the interests of the shareholders of the Company.

 

2.2                                 ERISA and Code Section 409A.  The Plan is
NOT intended to be an “employee benefit plan” as such term is defined under
ERISA, and thus the Plan is intended to NOT be subject to ERISA.  In addition,
the Plan is NOT intended to be a “nonqualified deferred compensation plan” as
such term is defined and used under Code Section 409A, and thus the Plan is
intended to NOT be subject to Code Section 409A.

 

6

--------------------------------------------------------------------------------


 

3.0           TERM OF PLAN

 

3.1                                 Term.  The Plan shall be effective as of the
Effective Date and shall terminate on the earlier of (i) the date that all
Appreciation Awards granted under the Plan are paid out or (ii) the tenth (10th)
anniversary of the Effective Date, unless sooner terminated by the Board in
accordance with Section 10 below.

 

4.0                                 ADMINISTRATION

 

4.1                                 Responsibility.  The Committee shall have
the responsibility, in its sole discretion, to control, operate, manage and
administer the Plan in accordance with its terms.

 

4.2                                 Award Agreement.  Each Appreciation Award
granted under the Plan shall be evidenced by an Award Letter, which shall be
authorized by the Committee and signed by the Company and the Participant;
provided, however, that in the event of any conflict between a provision of the
Plan and any provision of an Award Letter, the provision of the Plan shall
control and prevail.

 

4.3                                 Authority of the Committee.  The Committee
shall have all the discretionary authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan, including
but not limited to the following:

 

(a)                                  to determine eligibility for participation
in the Plan;

 

(b)                                 to determine the size of an Appreciation
Award granted under the Plan;

 

(c)                                  to grant Appreciation Awards to, and to
enter into Award Letters with, Participants;

 

(d)                                 to supply any omission, correct any defect,
or reconcile any inconsistency in the Plan in such manner and to such extent as
it shall deem appropriate in its sole discretion to carry the same into effect;

 

(e)                                  to issue administrative guidelines as an
aid to administer the Plan and make changes in such guidelines as it from time
to time deems proper;

 

(f)                                    to make rules for carrying out and
administering the Plan and make changes in such rules as it from time to time
deems proper;

 

(g)                                 to the extent permitted under the Plan,
grant waivers of Plan terms, conditions, restrictions, and limitations; and

 

(h)                                 to take any and all other actions it deems
necessary or advisable for the proper operation or administration of the Plan,
including as contemplated by Section 10 below.

 

7

--------------------------------------------------------------------------------


 

4.4                                 Action by the Committee.  The Committee may
act only by a majority of its members.  Any determination of the Committee may
be made, without a meeting, by a writing or writings signed by all of the
members of the Committee.  In addition, the Committee may authorize any one or
more of its members to execute and deliver documents on behalf of the Committee.

 

4.5                                 Delegation of Authority.  The Committee may
delegate to one or more of its members, or to one or more agents, such
administrative duties as it may deem advisable; provided, however, that any such
delegation shall be in writing.  In addition, the Committee, or any individual
to whom it has delegated duties under this Section 4.5, may employ one or more
Persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan.  The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent.  Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company, or the Subsidiary whose employees have benefited from the Plan, as
determined by the Committee.

 

4.6                                 Determinations and Interpretations by the
Committee.  All determinations and interpretations made by the Committee shall
be binding and conclusive on all Participants and their heirs, successors, and
legal representatives.

 

4.7                                 Liability.  No member of the Board, no
member of the Committee and no employee of the Company shall be liable for any
act or failure to act hereunder, except in circumstances involving his or her
bad faith, gross negligence or willful misconduct, or for any act or failure to
act hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of the Plan have been delegated.

 

4.8                                 Indemnification.  The Company shall
indemnify members of the Committee and any agent of the Committee who is an
employee of the Company, against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act with respect to
their duties on behalf of the Plan, except in circumstances involving such
person’s bad faith, gross negligence or willful misconduct.

 

5.0                                 ELIGIBILITY AND PARTICIPATION

 

5.1                                 Eligibility.  All Employees and any director
of the Company or any of its Subsidiaries shall be eligible to participate in
the Plan and to receive Appreciation Awards.

 

5.2                                 Participation. The Committee in its sole
discretion shall designate who shall be a Participant and receive Appreciation
Awards under the Plan.  Designation of a Participant in any year shall not
require the Committee to designate such individual or entity to receive an
Appreciation Award in any other year or, once designated, to receive the same
Appreciation Award as granted to the Participant in any other year.  The
Committee shall consider such factors as it deems pertinent in selecting
Participants and in determining the type and amount of their respective
Appreciation Awards.

 

8

--------------------------------------------------------------------------------


 

6.0                                 SHARE UNITS AVAILABLE UNDER PLAN

 

6.1                                 Available Share Units.  The aggregate number
of Share Units underlying First Level Appreciation Awards, Second Level
Appreciation Awards, and Third Level Appreciation Awards that may be granted
under the Plan cannot exceed the Total Share Units.

 

6.2                                 Adjustment of Share Units.

 

(a)          Adjustments For Fundamental Changes In Common Stock.  If there is
any change in the Common Stock of the Company, through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, reverse stock
split, split up, split off, combination of shares, exchange of shares, dividend
in kind or other change in capital structure, an adjustment shall be made to the
Total Share Units and the Share Units underlying each outstanding First Level
Appreciation Award, Second Appreciation Award and Third Appreciation Award.

 

(b)         Adjustments For Fundamental Changes In Equity Interests.   If there
is any change in the Equity Interests of the Complementary Company, through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, split up, split off, combination of shares, exchange
of shares, dividend in kind or other change in capital structure, an adjustment
shall be made to the Total Share Units and to the Share Units underlying each
outstanding First Level Appreciation Award, Second Appreciation Award or Third
Appreciation Award.  Any such adjustment shall be contingent and shall only be
effective if and when all or substantially all of the assets or Equity Interests
of the Complementary Company are conveyed, transferred or sold, including by way
of merger, in connection with a Change of Control or in a related transaction or
series of related transactions contemporaneous with a Change of Control.

 

(c)          Adjustment Upon Distribution Date.  The number of Share Units
underlying each outstanding First Level Appreciation Award, Second Appreciation
Award and Third Appreciation Award shall be reduced on each Distribution Date by
the number of Share Units with respect to which compensation under such
Appreciation Award has been paid to the holder thereof on such Distribution
Date.

 

(d)         Other Adjustments.  For the purposes of preventing any dilution or
enlargement of Participants’ rights under the Plan, the Committee shall have the
authority to adjust, in an equitable manner, the number of Share Units for grant
or granted under the Plan.

 

(e)          Notice of Adjustments. The Committee shall deliver written notice
to each Participant of any such adjustment to Participant’s Appreciation Award.

 

9

--------------------------------------------------------------------------------


 

7.0                                 GRANTS

 

7.1                                 Grants. Each grant of an Appreciation Award
shall be designated by a fixed number of Share Units underlying the Appreciation
Award.

 

7.2                                 Initial Grants. Within 120 days of the
Effective Date, the Committee shall grant each of the Initial Participants his
or her Appreciation Award as the Committee determines in its sole discretion.

 

7.3                                 Other Grants.  The Committee in its sole
discretion may grant Participants Appreciation Awards at any time during the
term of the Plan.

 

7.4                                 Maximum Number of Grants. The Committee
shall not grant Appreciation Awards so that at any time there are outstanding
Appreciation Awards with underlying Share Units that exceed the available Share
Units (as adjusted in accordance with Section 6.2 above) as determined in
accordance with Section 6.1 above.

 

8.0           VESTING AND PAYOUT AT THE END OF PERFORMANCE PERIOD

 

8.1                                 Vesting.  All Appreciation Awards that have
not been forfeited in accordance with Section 9.1 below shall Vest on the
Initial Distribution Date.

 

8.2                                 Calculation of Appreciation Award
Compensation.

 

(a)          First Level Appreciation Awards.  Each First Level Appreciation
Award shall be calculated by multiplying Equity Value up to and including the
first $100,000,000 by a quotient the numerator or which equals the number of
outstanding Share Units underlying such First Level Appreciation Award and the
denominator or which shall equal the Total Share Units underlying all First
Level Appreciation Awards on the Distribution Date plus the aggregate number of
shares of Common Stock outstanding on the Distribution Date plus the aggregate
number of Equity Interests outstanding on the Distribution Date if substantially
all of the assets or Equity Interests of the Complementary Company are conveyed,
transferred or sold, including by way of merger, in connection with a Change of
Control or in a related transaction or series of related transactions
contemporaneous with a Change of Control plus a hypothetical number of shares of
Common Stock determined in good faith by the Board of Directors to represent the
hypothetical outstanding equity representing the vested, in-the-money portion of
awards under the SAR Plan on the Distribution Date.  The number of Share Units
underlying each First Level Appreciation Award shall be reduced on each
Distribution Date by the number of Share Units with respect to which
compensation under such First Level Appreciation Award has been paid to the
holder thereof on such Distribution Date.

 

(b)         Second Level Appreciation Awards.  Each Second Level Appreciation
Award shall be calculated by multiplying the amount of the Equity Value that
exceeds $100,000,000 but is less than or equal to $200,000,000 by a quotient the
numerator or

 

10

--------------------------------------------------------------------------------


 

which equals the number of outstanding Share Units underlying such Second Level
Appreciation Award and the denominator or which shall equal the Total Share
Units underlying all Second Level Appreciation Awards on the Distribution Date
plus the aggregate number of shares of Common Stock outstanding on the
Distribution Date plus the aggregate number of Equity Interests outstanding on
the Distribution Date if substantially all of the assets or Equity Interests of
the Complementary Company are conveyed, transferred or sold, including by way of
merger, in connection with a Change of Control or in a related transaction or
series of related transactions contemporaneous with a Change of Control plus a
hypothetical number of shares of Common Stock determined in good faith by the
Board of Directors to represent the hypothetical outstanding equity representing
the vested, in-the-money portion of awards under the SAR Plan on the
Distribution Date. The number of Share Units underlying each Second Level
Appreciation Award shall be reduced on each Distribution Date by the number of
Share Units with respect to which compensation under such Second Level
Appreciation Award has been paid to the holder thereof on such Distribution
Date.

 

(c)          Third Level Appreciation Awards.  Each Third Level Appreciation
Award shall be calculated by multiplying the amount of the Equity Value that
exceeds $200,000,000 by a quotient the numerator or which equals the number of
the outstanding Share Units underlying such Second Level Appreciation Award and
the denominator or which shall equal the Total Share Units underlying all Third
Level Appreciation Awards on the Distribution Date plus the aggregate number of
shares of Common Stock outstanding on the Distribution Date plus the aggregate
number of Equity Interests outstanding on the Distribution Date if substantially
all of the assets or Equity Interests of the Complementary Company are conveyed,
transferred or sold, including by way of merger, in connection with a Change of
Control or in a related transaction or series of related transactions
contemporaneous with a Change of Control plus a hypothetical number of shares of
Common Stock determined in good faith by the Board of Directors to represent the
hypothetical outstanding equity representing the vested, in-the-money portion of
awards under the SAR Plan on the Distribution Date. The number of Share Units
underlying each Third Level Appreciation Award shall be reduced on each
Distribution Date by the number of Share Units with respect to which
compensation under such Third Level Appreciation Award has been paid to the
holder thereof on such Distribution Date.

 

8.3                                 Appreciation Award Payout Date and Form of
Payment.  The Company shall pay to each Participant a lump sum amount equal to
the compensation attributable to his or her Appreciation Award as determined in
accordance with Section 8.2 above within the 30-day period immediately following
the date of a Distribution Date.  Such amount shall be payable in cash, shares
of Common Stock, Equity Interests or any form of non-cash consideration, if any,
as is received by any of the Merisant Investors in the transaction(s) that give
rise to the Distribution Date, or any combination thereof.

 

8.4                                 Limitations on Payout.  Notwithstanding
Section 8.1 or 8.3 above, there shall be no Distribution Date, no Vesting and no
payout pursuant to Section 8.3  (and any cash or

 

11

--------------------------------------------------------------------------------


 

equity securities received in exchange for shares of Common Stock or Equity
Interests will instead be considered an Interim Distribution) to the extent that
the payment of any amount to any Participant is not permitted or is an event of
default under any debt facility or commercial paper facility or instrument
evidencing indebtedness of the Company or any of its Subsidiaries (collectively,
the “Instruments”) or (b) after making such payment, the Company or any of its
Subsidiaries would be in default under any such Instrument or there would be a
Change in Control (as defined herein or therein).  Nothing in the preceding
sentence, or otherwise, shall require the Company to seek any waiver or other
agreement to enable the Company to make any payment hereunder that otherwise is
not permitted under any such Instrument or would cause an event of default
thereunder or to make any payment hereunder in any particular form.

 

8.5                                 Equity Value.  The Equity Value as defined
in Section 1.16 shall be determined by the Committee based on the purchase and
sale, merger, and/or other documents evidencing the transaction(s) that gives
rise to the Distribution Date or are entered into in connection with such
transaction(s).  For purposes of determining the Equity Value, the Committee
shall (a) adjust the Equity Value as it determines in good faith based on the
facts and circumstances at the time to reflect any payments pursuant to or
assumption of the obligations under the SAR Plan and the Plan, such that the
Equity Value is measured not taking into account the obligations of the Company
under the SAR Plan or the Plan and (b) make such adjustments as it determines in
good faith are necessary or appropriate to reflect the costs and expenses
associated with the transaction(s) that gives rise to the Distribution Date or
are entered into in connection with such transaction(s).

 

8.6                                 Fair Market Value of Interim Distributions. 
The Fair Market Value of an Interim Distribution shall be equal to the fair
market value of the Interim Distribution as determined by the Committee based on
the facts and circumstances at the time of such Interim Distribution.

 

9.0                                 FORFEITURE DUE TO TERMINATION OF EMPLOYMENT

 

9.1                                 Forfeiture of Appreciation Award. Unless
otherwise provided by the Committee in its sole discretion at any time, or as
otherwise provided in the Participant’s employment agreement with the Company, a
Participant whose employment with the Company or any Subsidiary is terminated
for any reason or for no reason, either by the Company or any Subsidiary or by
the Participant, or either by death or disability, shall immediately and forever
forfeit all right, title and interest in his/her Appreciation Award(s) as of the
date of the termination of such Participant’s employment with the Company or any
Subsidiary.  Notwithstanding anything contained in the Plan to the contrary, a
Participant whose employment is terminated without cause by the Company or a
Subsidiary during the 180-day period immediately preceding the Initial
Distribution Date shall NOT forfeit his or her Appreciation Awards under this
Section 9.

 

12

--------------------------------------------------------------------------------


 

10.0                           AMENDMENT AND TERMINATION

 

10.1                           Termination of Plan.  Subject to the terms of the
Plan, the Board may suspend or terminate the Plan in whole or in part at any
time..

 

10.2                           Amendment of Plan.  Subject to the terms of the
Plan, the Board may amend the Plan in whole or in part at any time.

 

10.3                           Amendment or Cancellation of Award Agreements. 
Notwithstanding any other provisions of the Plan to the contrary, no amendment,
modification or termination of the Plan or an Appreciation Award shall adversely
affect in any material way any Appreciation Award previously made without the
written consent of the Participant holding such Appreciation Award. This Section
10.3 shall not in any way affect the provisions of Section 9.1 herein.

 

10.4                           Restrictions to Amendment of Plan. 
Notwithstanding anything contained in the Plan to the contrary, Sections 8.1 and
8.4 shall never be amended during and after the term of the Plan such that any
amendment to the Plan shall not cause the Plan (i) to be a “nonqualified
deferred compensation plan” as such term is defined and used in Code Section
409A and (ii) to be subject to Code Section 409A.

 

11.0                           MISCELLANEOUS

 

11.1                           Listing of Shares and Related Matters.  If at any
time the Committee shall determine that the listing, registration or
qualification of Share Units or shares of stock subject to or with respect to
any Appreciation Award on any securities exchange or under any applicable law,
or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition of, or in connection with, the granting of
an Appreciation Award or the issuance of shares of stock thereunder, such
Appreciation Award may not be exercised, distributed or paid out, as the case
may be, in whole or in part, unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.

 

11.2                           No Right, Title, or Interest in Company Assets. 
Participants shall have no right, title, or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
under the Plan.  Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative or any other Person.  To the extent that any Person
acquires a right to receive payments from the Company under the Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company.  All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan.

 

13

--------------------------------------------------------------------------------


 

11.3                           No Right to Continued Employment or Service or to
Grants.  The Participant’s rights, if any, to continue to serve the Company or
any Subsidiary as an officer, employee, or otherwise, shall not be enlarged or
otherwise affected by his or her designation as a Participant under the Plan,
and the Company or the applicable Subsidiary reserves the right to terminate the
employment of any Employee at any time.  The adoption of the Plan shall not be
deemed to give any Employee or any other individual any right to be selected as
a Participant or to be granted an Appreciation Award.

 

11.4                           Awards Subject to Foreign Laws.  The Committee
may grant Appreciation Awards to individual Participants who are subject to the
tax and/or other laws of nations other than the United States, and such
Appreciation Awards may have terms and conditions as determined by the Committee
as necessary to comply with applicable foreign laws.  The Committee may take any
action that it deems advisable to obtain approval of such Appreciation Awards by
the appropriate foreign governmental entity; provided, however, that no such
Appreciation Awards may be granted pursuant to this Section 11.4 and no action
may be taken which would result in a violation of the Exchange Act or any other
applicable law.

 

11.5                           Governing Law.  The Plan, all Appreciation Awards
granted hereunder, and all actions taken in connection herewith shall be
governed by and construed in accordance with the laws of the State of Illinois
without reference to principles of conflict of laws, except as superseded by
applicable federal law.

 

11.6                           No Fractional Shares.  No fractional shares of
stock shall be issued or delivered pursuant to the Plan or any Appreciation
Award.  The Committee shall determine whether cash or property shall be issued
or paid in lieu of fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

 

* * * * *

 

14

--------------------------------------------------------------------------------